Citation Nr: 1226899	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  04-41 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court endorsed an August 2011 joint motion for remand, vacated the August 2010 Board decision denying service connection for PTSD, and remanded the matter for compliance with the instructions in the joint motion.  

This appeal originally stems from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.  

In June 2005, the Veteran testified at a local hearing before a Decision Review Officer (DRO) at the Cleveland RO.  A transcript of the hearing has been associated with the claims file. 

In October 2007, the Board reopened and denied the service connection claim for PTSD.  This decision was vacated by the Court in a December 2008 Order which endorsed a December 2008 joint motion for remand.  The Board remanded the claim in April 2009 for further development and, as noted above, denied the claim in the August 2010 Board decision which has been vacated by the Court. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for PTSD must be remanded for further development in accordance with the instructions in the August 2011 joint motion.  

In the joint motion, the parties agreed that remand is warranted to make further efforts to obtain records of a non-judicial punishment and related court-martial proceedings and any other outstanding service personnel records which might help corroborate the Veteran's alleged stressor during active service.  In this regard, the parties noted that records of non-judicial punishment are military records and that VA has a duty to secure these records unless it concludes that further efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The joint motion instructs that efforts to obtain these records should be made in accordance with the procedures set forth in the Veterans Benefits Administration's Adjudication Procedures Manual (M21-1 MR), Part III, Subpart iii, Chapter 2, Section J.  The parties also agreed that if VA is not able to secure these records via the Personnel Information Exchange System (PIES) and/or Joint Services Records Research Center (JSRRC), then it should request them directly from the U.S. Army.
 
Accordingly, the case is REMANDED for the following actions:

1. The RO should make every effort to obtain records of any court-martial proceedings, including records of a non-judicial punishment in 1970, and any other outstanding personnel records from the relevant records repository.  In this regard, the RO should request these records in accordance with the procedures set forth in the Adjudication Procedures Manual, M2-1 MR, Part III, Subpart iii, Chapter 2, Section J, and all other relevant sections.  

If the RO is unable to obtain these records via such channels as the Personnel Information Exchange System (PIES) and/or Joint Services Records Research Center (JSRRC), it should request them directly from the U.S. Army, as instructed in the joint motion.  

If the RO is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the RO should make a formal finding of unavailability.  A copy of the formal finding must be associated with the claims file. 

The RO must also notify the Veteran that it was unable to obtain these records.  The notice should:  (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




